DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 14, 2021 were filed after the mailing date of the application on March 16, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:  The paragraph in Applicant’s disclosure after the Title recites “This application is a continuation of U.S. Patent Application No. 16/137,140, filed September 20, 2018, now allowed, which…” where it should instead recite “This application is a continuation of U.S. Patent Application No. 16/137,140, filed September 20, 2018, now issued as U.S. Patent No. 10,949,177, which…”
Appropriate correction is required.
Claim Objections
4.	Claim 1 is objected to because of the following informalities:  Claim 1 recites “a command processor accessible to the CPU and CPU” where Applicant is assumed to have meant “a command processor accessible to the CPU and the GPU”.  Also, Claim 1 does not end with a period.  Appropriate correction is required.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
6.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,235,871, and Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,101,977. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claims and are therefore an obvious variant thereof.
7.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8, and 11 of U.S. Patent No. 10,949,177. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application claim are covered by the patent claims.
17/203,207
Claim 1
9,235,871
Claim 1
10,101,977
Claims 1, 3
10,949,177
Claims 1, 2, 4, 8, 11


17/203,207 (Claim 1)
9,235,871 (Claim 1)
A system to interface between a CPU and GPU to execute a program, the system comprising:
A system to interface between a CPU and GPU to execute a program, the system comprising:
a general purpose central processing unit (CPU) executing commands in a CPU programming language;
a general purpose central processing unit (CPU) device executing commands in a CPU programming language;

a graphic processing unit (GPU) device executing commands in a GPU programming language
a command processor accessible to the CPU and CPU, 
a command processor accessible to the CPU device and the GPU device,
the command processor managing jobs from the program for processing by the CPU or the GPU,
the command processor managing jobs from the program for processing by the CPU device or the GPU device,
the command processor creating commands from the jobs in a state free command format,
the command processor creating commands from the jobs in a state free command format,
the command processor generating a sequence of commands for execution by either the CPU or the GPU in the command format; and
the command processor generating a first sequence of commands for execution by the CPU device and a second sequence of commands for execution by the GPU device in the command format; and
a compiler running a meta language to convert program data for the commands into a first format readable by the CPU programming language and a second format readable by the GPU programming language
a data compiler running a meta language to convert program data for the commands into a first data format readable by the CPU programming language and a second data format readable by the GPU programming language


17/203,207 (Claim 1)
10,101,977 (Claims 1 and 3)
A system to interface between a CPU and GPU to execute a program, the system comprising:
A system to interface between two computer processing units to execute a program, the system comprising: (Claim 1)

the first processing unit device is a central processing unit (CPU) device and the second processing unit device is a graphics processing unit (GPU) device (Claim 3)
a general purpose central processing unit (CPU) executing commands in a CPU programming language;
a first processing unit device configured to execute commands in a first programming language; (Claim 1)
a graphic processing unit (GPU) executing commands in a GPU programming language; 
a second processing unit device configured to execute commands in a second programming language that is distinct from the first programming language; (Claim 1)
a command processor accessible to the CPU and CPU, 
a command processor accessible to the first processing unit device and the second processing unit device (Claim 1)
the command processor managing jobs from the program for processing by the CPU or the GPU,
the command processor managing jobs from the program for processing by the first 

the command processor creating commands from the jobs in a state free command format, (Claim 1)
the command processor generating a sequence of commands for execution by either the CPU or the GPU in the command format; and
the command processor generating a first sequence of commands for execution by the first processing unit device and a second sequence of commands for execution by the second processing unit device in a command format; (Claim 1)
a compiler running a meta language to convert program data for the commands into a first format readable by the CPU programming language and a second format readable by the GPU programming language
a data compiler running a meta language to convert program data for the commands into a first data format…readable by the first programming language and a second data format…readable by the second programming language (Claim 1)


17/203,207 (Claim 1)
10,949,177 (Claims 1, 2, 4, 8, 11)
A system to interface between a CPU and GPU to execute a program, the system comprising:
A system to interface between two computer processing units to execute a program, the system comprising: (Claim 1)

the first processing unit device is a central processing unit (CPU) device and the second processing unit device is a graphics processing unit (GPU) device (Claim 8)
a general purpose central processing unit (CPU) executing commands in a CPU programming language;
a first processing unit device configured to execute commands in a first programming language; (Claim 1)
a graphic processing unit (GPU) executing commands in a GPU programming language; 
a second processing unit device configured to execute commands in a second programming language that is distinct from the first programming language; (Claim 1)
a command processor accessible to the CPU and CPU, 
command processor is configured to be accessible by both the first processing unit device and the second processing unit device (Claim 4)
the command processor managing jobs from the program for processing by the CPU or the GPU,
command processor configured to generate one or more commands for execution by the first processing unit device or the second processing unit device (Claim 1)
the command processor creating commands from the jobs in a state free command format,
the commands are in a state-free command format (Claim 11)

command processor configured to generate one or more commands for execution by the first processing unit device or the second processing unit device (Claim 1)
a compiler running a meta language to convert program data for the commands into a first format readable by the CPU programming language and a second format readable by the GPU programming language
a data compiler configured to convert program data for the one or more commands into a first data format usable by the first programming language and a second data format usable by the second programming language (Claim 1)

data compiler is configured to run meta language to convert the program data for the one or more commands into the first data format and the second data format (Claim 2)


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribble (US 20120293519A1), Li (US008711159B2), Bolz (US 20110242119A1), Rodriguez (US006139199A), and Oldman (US006769115B1).
Ribble teaches a system to interface between a CPU (4) and a GPU (6) to execute a program, the system comprising:  a general purpose central processing unit (CPU) executing commands in a CPU programming language; a graphic processing unit (GPU) executing commands in a GPU programming language; an API (22) accessible to the CPU and the GPU, the API managing jobs from the program for processing by the CPU or the GPU, the API creating commands from the jobs, the API generating a sequence of commands for execution by either the CPU or the GPU; and a graphics driver (10) converts program data for the commands into a first format readable by the CPU programming language and a second format readable by the GPU programming language (application instructions may be generated from graphics API calls made by graphics API 22, graphics driver 10 may translate the application instructions or API calls into commands to be performed on CPU 4 or GPU 6, [0023]).
	However, Ribble does not expressly teach that the API is in a command processor.  However, Fig. 1 of Li shows that the application 105 is outside of the CPU 110 and the GPU 150, and the application transmits commands to both the CPU (given the arrangement of Fig. 1, when the application 105 executes on the CPU 110, col. 2, lines 66-67) and the GPU (the application code also creates or loads the graphics resources and shaders into memory of the GPU 150, the GPU 150 parses the command buffers, loads the graphics data and then performs the corresponding rendering tasks, col. 3, lines 2-7).  It would be obvious to one of ordinary skill in the art that a processor is needed in order for the application to transmit commands to both the CPU and the GPU.  Thus, Li teaches a command processor accessible to the CPU and the GPU, 
	It would have been obvious to one of ordinary skill in the art to modify Ribble so that the API is in a command processor because Li suggests that this is a conventional CPU-GPU arrangement of a computing device, and thus this arrangement is well-known in the art (col. 2, lines 53-56).
	However, Ribble and Li do not teach that the command processor creates the commands in a state free command format.  However, Bolz teaches creating commands in a state free command format (stateless graphics refers to a new programming model for the GPU 150, where all graphics workloads to be processed by the GPU 150 are self-contained, i.e., include all the state information that is needed to process the graphics workloads, each draw call could include all the state needed for the draw call, in such a model, the state information needed to process a graphics workload does not need to be tracked by GPU driver 118, [0035]).  Since the combination of Ribble and Li teaches that the command processor creates the commands, this 
	It would have been obvious to one of ordinary skill in the art to modify Ribble and Li so that the command processor creates the commands in a state free command format because Bolz suggests that this allows the generation and execution of the different graphics workloads to be more independently ordered and parallelizable [0035].
	However, Ribble, Li, and Bolz do not teach a compiler performs the converting.  However, Rodriguez teaches a compiler converts program data for the commands into a first format readable by a first programming language and a second format readable by the second programming language (compiler achieves architectural independence by generating an intermediate language that is further converted into multiple highly diverse machine languages that execute in different processors, col. 1, lines 47-50; bytecodes are converted into machine code by the JIT compiler 628, col. 14, lines 25-28).  Since Ribble teaches converting program data for the commands into a first format readable by the CPU programming language and a second format readable by the GPU programming language, this compiler from Rodriguez can be implemented into the device of Ribble so that a compiler converts program data for the commands into a first format readable by the CPU programming language and a second format readable by the GPU programming language.
It would have been obvious to one of ordinary skill in the art to modify Ribble, Li, and Bolz so that a compiler performs the converting as suggested by Rodriguez.  It is well-known in the art that a compiler transforms code written in a programming language to another computer language.
Meta-compiler converts the source 401 into C-language components, col. 8, lines 16-19).  Since the combination of Ribble and Rodriguez teaches a compiler converts program data for the commands into a first format readable by the CPU programming language and a second format readable by the GPU programming language, this teaching from Oldman can be implemented into the combination of Ribble and Rodriguez so that a compiler runs a meta language to convert program data for the commands into a first format readable by the CPU programming language and a second format readable by the GPU programming language.
It would have been obvious to one of ordinary skill in the art to modify Ribble, Li, Bolz, and Rodriguez so that the compiler runs a meta language as suggested by Oldman.  It is well-known in the art that metacompilers reduce the task of writing compilers by automating the aspects that are the same regardless of the object language.  This makes possible the design of domain-specific languages which are appropriate to the specification of a particular problem.  A metacompiler reduces the cost of producing translators for such domain-specific object languages to a point where it becomes economically feasible to include in the solution of a problem a domain-specific language design.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611